         CASE 0:18-cr-00150-DWF-HB Doc. 230 Filed 09/29/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                         Criminal No. 18-CR-150 (DWF/HB)


 UNITED STATES OF AMERICA,                   )
                                             )
                      Plaintiff,             )
                                             )     NOTICE OF THE GOVERNMENT’S
        v.                                   )     INTENT TO IMPEACH PURSUANT
                                             )     TO FEDERAL RULES OF
 MICHAEL HARI (1),                           )     EVIDENCE 609
                                             )
                      Defendant.             )

       The United States of America, by and through its attorneys Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Julie Allyn, John Docherty and

Allison Ethen, Assistant United States Attorneys, and pursuant to Rule 609 of the Federal

Rules of Evidence, submits this notice of its intent to impeach Defendant. Specifically:

       The United States intends to impeach Defendant Michael Hari (“Hari”), should he

choose to testify at trial, regarding the following convictions:

              On October 13, 2006, Hari was convicted of child abduction in the State of

              Illinois, Ford County District Court, Case No. 05-CR-46. A jury found Hari

              guilty, he was sentenced to 30 months of probation and 90 days in jail.

       Copies of the certified conviction documents have been provided to defense

counsel. The probative value of the above-cited evidence outweighs any prejudicial effect.

Fed. R. Evid. 609(a)(1)(B).
       CASE 0:18-cr-00150-DWF-HB Doc. 230 Filed 09/29/20 Page 2 of 2




Dated: September 29, 2020
                                        Respectfully Submitted,

                                        ERICA H. MACDONALD
                                        United States Attorney

                                        /s/ Allison Ethen

                                        ALLISON ETHEN
                                        Assistant United States Attorney
                                        Atty. Reg. No. 0395353

                                        BY: JULIE E. ALLYN
                                        Assistant United States Attorney
                                        Atty. Reg. No. 256511

                                        JOHN DOCHERTY
                                        Assistant United States Attorney
                                        Atty. Reg. No. 017516X




                                    2
